1

2

3
                                                                                 JS-6
4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    TRAVELERS CASUALTY INSURANCE                )   Case No. CV 18-10159 FMO (ASx)
     COMPANY OF AMERICA,                         )
10                                               )
                          Plaintiff,             )
11                                               )   JUDGMENT
                   v.                            )
12                                               )
     SIGNMAKERS, d/b/a/ SIGNMAKERS,              )
13   INC.                                        )
                                                 )
14                        Defendant.             )
                                                 )
15                                               )

16          Pursuant to the Court’s Order Re: Motion for Default Judgment, filed contemporaneously

17   with the filing of this Judgment, IT IS ADJUDGED that:

18          1. Default judgment shall be entered in favor of plaintiff Travelers Casualty Insurance

19   Company of America and against defendant Signmakers, in the total amount of $980,655.22.

20          2. Plaintiff shall serve defendant with a copy of this Judgment in such a manner as to make

21   it operative in any future proceedings.

22   Dated this 21st day of May, 2019.

23                                                                        /s/
                                                                 Fernando M. Olguin
24                                                            United States District Judge

25

26

27

28
